Citation Nr: 1541616	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  07-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea. 

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound. 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel









INTRODUCTION

The Veteran served on active duty from May 1965 to June 1966. 

These matters come before the Board of Veterans' Appeal (Board) from the rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In a May 2006 rating decision, the RO denied, in pertinent part, entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  In a March 2014 rating decision, the RO denied entitlement to service connection for sleep disorder.  

In March 2009, March 2011, August 2012, September 2013 and February 2015, the Board remanded the claims for additional development.  The claim has now returned to the Board for further adjudication.  

This claim has been processed through the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration of the existence of these electronic documents.  


FINDINGS OF FACT

1.  The Veteran's sleeping disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by his service-connected migraine headaches and depressive disorder.  

2.  The Veteran's service connected disabilities do not render him so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday life or to protect himself from the hazards and dangers incident to the daily environment; or render him permanently housebound.   

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a sleep disorder, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  Entitlement to SMC based on the need for the regular aid and attendance of another person, or being housebound is not established.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350, 3.352 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

A. Duty to Notify 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letter dated in November 2003, March 2006, May 2009 and October 2012 in which the RO advised the Veteran of the evidence needed to substantiate his claims.  The November 2003 and March 2006 letters were sent prior to the initial adjudication of the Veteran's claim for SMC in May 2006.  Although the record includes no specific letter to the claim of service connection for a sleep disorder, the Veteran has not been shown to be prejudiced by the omission of such a letter since he has been provided with notice needed to substantiate his claims of service connection as provided above.  The Veteran was advised in the letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The letters further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.  Finally, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

B.  Duty to Assist

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and personnel records, private treatment records, VA medical treatment and lay statements to the extent possible.

The Veteran also underwent a VA examination in connection with his claims in March 2007, March 2014 and June 2015.  In July 2015, a VA addendum opinion was also issued.  The Board finds that the resulting examination and addendum reports are adequate for the purpose of determining entitlement to the service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination report and addendum opinions in this case provide an adequate basis for a decision.

The Board is also satisfied that there has been substantial compliance with the March 2009, March 2011, August 2012, September 2013 and February 2015 remand directives, which included attempting to obtain the outstanding private treatment records, and VA examination and addendum opinions.  Stegall v. West, 11 Vet. App. 268 (1998).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a)(2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  38 C.F.R. § 3.310(a).  Service connection may also be established when a service-connected condition has aggravated a non-service connected condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended section 3.310 to incorporate the Court's holding in Allen, except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Sleep Disorder 

The Veteran contends that his sleep disorder, to include sleep apnea is a result of obesity, or weight gain as a side effect of his medication for service-connected migraine headaches and depressive disorder.  

The Veteran's service treatment records are negative for any complaints, treatment or diagnosis of a sleep disorder.  

The earliest clinical evidence of a sleep disorder is provided in a November 2012 private treatment record from the Sleep Clinic of Arkansas which showed that the Veteran had difficulty initiating and maintaining sleep as well as excessive daytime fatigue or sleepiness.  The Veteran reported that his symptoms began several months ago.  The Veteran reported being awaken once or twice each night and require up to 40 minutes returning to sleep.  The Veteran reported getting four to five hours of sleep on a typical night.  He reported to the private physician that he is retired but does occasional work as an electronics engineer.  The Veterans also reported that his wife usually works the night shift so he does not know if he snores, but does report that his sleep is restless and he has some urge to move his legs before falling asleep.  The Veteran also referenced a recent magnetic resonance imaging (MRI) which showed "some questionable circulation to part of his brain."  The Veteran also reported recent exercising and losing a few pounds.  The physician noted no weight gain or loss, loss of energy, appetite, chest pains, leg swelling, shortness of breath, cough, nose bleeds, throat pain, hearing loss, dizziness, indigestion, abdominal pain, nighttime urination, irritability, sad mood, nervousness, but noted symptoms of vision problems, headaches, numbness, trouble concentrating, joint pain and back pain.  

Physical examination revealed that the Veteran is "moderately obese."  The external structures of the ear and nose were found to be normal.  The Veteran was also noted to have a normal respiratory effort and sinus rhythm without audible click, murmur or rub.  A psychiatric examination revealed that the Veteran was in normal mood and affect and his insight and judgement were found to be good.  The physician provided an assessment of a history of increased disruptive nighttime sleep and excessive daytime fatigue or sleepiness we well as desaturation noted in the overnight pulse oximetry study.  The physician provided an impression of sleep apnea likely based on symptoms and risk factors.  The Veteran was referred for a sleep study.  

In December 2012, a sleep study provided a diagnosis of moderate obstructive sleep apnea.  The physician provided that there was a strong positional component with the apnea being much worse in supine position.  The physician noted that the apnea is in a range associated with an increased risk of long term cardiovascular complications as well as cancer.  The Veteran was provided a CPAP machine for home therapy.  

The Veteran was provided a VA examination in March 2014.  The VA examiner noted that a review of the claims file and an in-person examination were conducted.  The VA examiner confirmed a diagnosis of obstructive sleep apnea with the date of onset in December 2012.  The Veteran reported a history of somnolence and a sleep study confirmed that he had obstructive sleep apnea.  The Veteran reported being on continuous medication for his condition as well as requiring the use of a continuous positive airway pressure (CPAP) machine.  The VA examiner found no other significant findings and concluded that the Veteran's sleep apnea does not impact his ability to work.  The examiner opined that it is less likely than not that either of his service-connected condition and medication resulted in his sleep apnea.  By way of rationale, the VA examiner found that there is no peer review, controlled or repeatable studies that demonstrate sleep apnea to migraine headaches or depression nor studies that show a direct link to his medication to obesity resulting in sleep apnea.   

The Veteran was provided a VA examination in June 2015.  The VA examiner noted that a review of the claims file and an in-person examination was conducted.  The VA examiner opined that the Veteran's obstructive sleep apnea is not secondary to service-connected migraine headaches, depression or weight gain from medication for treatment of his service-connected disabilities.  By way of rationale, he provided that the Veteran began dieting and has lost weight but his sleep apnea has not changed.  Therefore, the examiner agreed with the March 2014 VA examiner and opined that the sleep apnea condition is not related to weight gain.  

B.  Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a sleep disorder, claimed as due to service-connected migraine headaches and depressive disorder and its medication side effect.  The record of evidence does not support any of the Veteran's assertions.  In this regard, the Board places great probative value on the March 2014 and June 2015 medical opinions which both found that the Veteran's obstructive sleep apnea was less likely than not related to his service-connected condition or weight gain as a result of his medication.  The examiners' opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of records demonstrates that the current eye disorder, namely sleep apnea is not related to service, service connection is not warranted

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, the Board has also considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record does not establish that the Veteran has been diagnosed a disability for which presumptive service connection may be granted.  Moreover, the first complaint and diagnosis of sleep apnea did not appear until December 2012, over 46 years since separation from service.  As such, presumptive service connection is not warranted.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes that his service-connected disabilities caused sleep apnea.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the Veteran is competent to describe any symptoms or observable signs to his sleep apnea such as sleep impairment and daytime fatigue.  However, the Board affords no probative value to statements concerning the etiology of his sleep apnea as there is no evidence that he is competent to opine such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the etiology of sleep apnea falls outside the realm of common knowledge that a layperson because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's lay statements regarding the etiology of his sleep apnea are afforded no probative value.   

The Board notes that the Veteran has submitted two articles providing an association between sleep apnea and psychiatric condition or depression.  In September 2013, the Veteran submitted an article by the Stanford Report that found a link between sleep apnea and depression.  The article found that people with depression are five times more likely to develop breathing-related sleep disorder than non-depressed people.  In an April 2015 substantive appeal (via VA Form 9), the Veteran referenced an article by Baylor College of Medicine which concluded that sleep apnea is associated with a higher prevalence of psychiatric comorbid conditions in VA beneficiaries.  The Board finds that the articles at best conclude a higher risk or association between sleep apnea and psychiatric conditions, but is outweighed by the medical opinion provided by the March 2014 and June 2015 VA examiner that concluded the Veteran's sleep apnea is less likely than not a result of his service-connected disabilities and medication.  In this case, however, the articles submitted by the Veteran are not accompanied by any competent medical opinion that relates his sleep apnea to his service-connected depressive disorder.  Instead, this information is generic in nature, fails to demonstrate a plausible  relationship between this particular Veteran's depressive disorder and medication to sleep apnea.  For these reasons, the submitted articles are deemed to be little probative weight in this case.  

Therefore, the Board finds that sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's claim as secondary to his service-connected depressive disorder and medication side effects.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeals, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

III.  Special Monthly Compensation 

The Veteran seeks entitlement to special monthly compensation based on aid and attendance or housebound status.  Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Based on the evidence presented, the Board finds that special monthly compensation based on aid and attendance is not warranted.  The Veteran is service connected for migraine headaches and depressive disorder.  Although it is shown that he is in need of aid and attendance, the evidence demonstrates that his service connected disabilities are not the cause of him being in need of aid and attendance.  

To that end, the Veteran submitted an October 2003 private examination report from his physician, Dr. L.B. which showed that the Veteran requires his wife's assistance in dressing, attending wants of nature, cleaning, protection from hazards or danger and handling disbursement of government funds due to his non-service connected disabilities to include degenerative disc disease of the spine, hepatitis.  See October 2003 VA 21-2680.   

In March 2006, the Veteran submitted another private examination report from Dr. L.B. which described the Veteran's restriction of limited ambulation due to his right leg and ankle condition.  The physician also noted that the Veteran has "multiple other health problems- maintained on multiple medicines.  He provided a diagnosis of degenerative joint disease of the right (DJD) of the ankle and degenerative disc disease (DDD) of the lumbar spine.  

In an updated August 2006 examination report by Dr. D.B., he provided that the Veteran had multiple health problem to include a history of cerebrovascular accident (CVA) with right sided hemiplegia as well as disabling migraine headaches that occur about three times each month lasting five to seven days and depression resulting in marked memory loss and requires assistance in eating, dressing, bathing and going to the bathroom.  The private physician provided a diagnosis of DJD of the right ankle, DDD of the lumbar spine, migraine headaches, depression, history of CVA residuals and hypertension.  

The Veteran was afforded a VA examination in March 2007.  The examiner noted that the Veteran was a poor historian and did not know his age, date of birth or place of birth, whether he was receiving mental health treatment or psychotropic medication.  He did not report depression and denied anhedonia.  The examiner noted that the Veteran displayed significant cognitive impairment but previous neuro-psychological testing yielded invalid results.  The examiner also found that that Veteran is not competent and provided a diagnosis of cognitive disorder and depressive disorder not otherwise specified (NOS).  The examiner provided that an examination of the Veteran was "virtually impossible" because he was such a limited historian.  The Veteran reported that he spent his days sleeping and that his wife provides him food, helps him dress and assistance in attending the needs of nature.  The Veteran also said that his wife pays the bills and that he cannot remember their finances.  The Veteran's wife works at night and he stays with relatives while she is working.  The Veteran's wife stated that he is never left alone because he might wander off.  The VA examiner provided that the Veteran is unemployable based on psychiatric conditions and requires assistance with activities of daily living presumably secondary to his cognitive difficulties.  

The Veteran was afforded another VA examination in June 2015.  The VA examiner provided that a review of the Veteran's VBMS claims folder and in-person interview had been conducted.  The VA examiner continued a diagnosis of major depressive disorder.  The VA examiner concluded that his level of occupational and social impairment led to decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The VA examiner noted that virtually all information came from the Veteran's wife.  His last documented contact with a mental health professional was six years ago where he was diagnosed with organic affective disorder.  The Veteran's wife provided that the Veteran's ankles and knees are very weak and this causes him to fall in the home.  He is able to partially bathe himself but she helps him undress, get into the shower and assist him in washing the lower parts of his body.  He is able to attend the toilet himself but needs assistance standing up afterwards.  The Veteran is able to brush his teeth using an electronic toothbrush.  The Veteran's wife shaves him.  She does the cooking but he is able to feed himself.  The Veteran's wife also assist him in going to the back porch and he enjoys playing with the dog and occasionally walking to the mailbox.  His wife also used to take him to the swimming pool which increased his strength and stamina but she had to stop due to her schedule.  The Veteran's wife continues to work the night shift and has her brother stay with the Veteran for fear that he will fall.  The Veteran has a good appetite and she reported that he lost 15 pounds in the last few months because she was cooking healthier meals and cut out sodas and sweets.  The Veteran also stopped attending church two years ago because it was too tiring.  The Veteran spends much of the day watching television and sleeping.  A behavioral observation provided that the Veteran is able to ambulate slowing with the assistance of a cane.  He responded minimally and generally with one word answers.  The Veteran did not know his social security number, date of birth, location or reason for visit.  He primarily slept throughout the evaluation.  The Veteran was found to be incompetent of manage his financial affairs.  The examiner opined that the while the Veteran's previous diagnosis of depressive disorder was carried forward, there was very little information presented to support the diagnosis.  From a review of the record, it appears the Veteran's service connection for depression was secondary to his migraine headaches, but during today's evaluation, there was no mention of migraine difficulties or its relationship to the Veteran's mood.  Additionally, the examiner opined that the Veteran's depressive symptoms do not preclude activities of daily living.   

In a July 2015 VA addendum, the VA examiner added that after a review of the Veteran's filed and remand, "it is my medical opinion that this Veteran's migraine headaches do not cause him increased physical impairment.  He is able to ambulate with a cane and is capable of performing acts of daily living."
  
While the preponderance of the demonstrates that the Veteran is in need of some assistance with some daily activities, his service-connected migraine headaches and depressive disorders are not the cause of his need for aid and attendance.  There is nothing in the record which establishes that he needs regular aid and attendance due to his service connected disabilities.  Rather, it is indicated that his need for aid and attendance is due to a combination of his non-service connected conditions.  Although the Board recognizes that the Veteran's nonservice-connected disorders are severe and limiting, entitlement to SMC pursuant to the need for regular aid and attendance simply cannot be established when such a need is caused by nonservice-connected disorders.  Thus, the Veteran is not entitled to SMC based on a need for regular aid and attendance under 38 U.S.C.A. § 1114(l), and the claim is denied.

Regarding SMC based on housebound status, the Board notes that the Veteran does not meet the criteria for SMC under 38 U.S.C.A. § 1114(s) and there is no evidence that shows he is permanently housebound due to service-connected depressive disorder and migraine headaches.  Instead, the June 2015 VA examiner found that the Veteran can ambulate with the use of a cane and he is found capable of performing acts of daily living.  Thus, SMC for housebound status is not warranted.  

In sum, the evidence does not support a grant of SMC based on aid and attendance or housebound status.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a sleep apnea is denied.

Entitlement to special monthly compensation based on aid and attendance or housebound status is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


